DETAILED ACTION

The Information Disclosure Statement(s) filed 12/16/2020 has been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  The word “connection” in line 2 should read “connected”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira Mosqueira (US 20170106969 A1), in view of Sellinger (US 20180010614 A1).

Regarding claim 3, Pereira Mosqueira as modified by Sellinger teaches the invention discussed in claim 1, wherein the at least one container filled with the non-Newtonian fluid is arranged so as to contact at least part of the concave side of the leading plate (as taught in ¶ [0035] of Pereira Mosqueira).
Regarding claim 4, Pereira Mosqueira as modified by Sellinger teaches the invention discussed in claim 1, wherein the leading edge further comprises at least one nose rib arranged so as to be secured to the torsion box of the airfoil (Figures 1-4 of Pereira Mosqueira all demonstrate a plurality of ribs arranged to secure the torsion box to the leading edge). 
Regarding claim 5, Pereira Mosqueira as modified by Sellinger teaches the invention discussed in claim 4, wherein the at least one container extends along a length portion of the leading edge spanwise up 
Regarding claim 6, Pereira Mosqueira as modified by Sellinger teaches the invention discussed in claim 1, wherein the at least one container consists of a single container which extends along substantially an entire leading edge length spanwise (Examiner believes the response to claim 5 satisfies the limitation of this claim).
Regarding claim 7, Pereira Mosqueira as modified by Sellinger teaches the invention discussed in claim 6, wherein the single container extends along at least 80% of a length portion of the leading edge spanwise excluding a root fairing and a tip fairing of the leading edge (Examiner believes the responses to claims 5 and 6 satisfy the limitations of this claim as a container extending spanwise 100% the length of a leading edge is at least 80% of a length portion of a leading edge).
Regarding claim 8, Pereira Mosqueira as modified by Sellinger teaches the invention discussed in claim 1, wherein the leading edge comprises a supporting structure configured to be secured to the torsion box of the airfoil, the supporting structure being configured to support the at least one container (as depicted in Figure 1, 2, and 4 of Pereira Mosqueira, the leading plate is a supporting structure that is configured to be secured to the torsion box of the airfoil. The leading plate is also configured to support the at least one container).

Regarding claim 13, Pereira Mosqueira as modified by Sellinger teaches the invention discussed in claim 1, wherein at least a portion of a contour of the cross-sectional shape of at least one container is configured for matching with a portion of the concave side of the leading plate (depicted in Figures 1-4 of Pereira Mosqueira).
Regarding claim 15, Pereira Mosqueira as modified by Sellinger teaches the invention claimed in claim 1, wherein the non-Newtonian fluid to fill the at least one container is a polymer solution, or a colloidal suspension (¶ [0045-0046] of Sellinger teaches that the dilatant used in the fluid may include polymer particles, fumed silica, kaolin clay, calcium carbonate, titanium dioxide, or mixtures thereof with particles containing an average diameter of 1nm to 1000 µm suspended in a liquid in the fluid).
Regarding claim 16, Pereira Mosqueira as modified by Sellinger teaches the invention discussed in claim 1. 
Regarding claim 17, Pereira Mosqueira as modified by Sellinger teaches method for assembling a leading edge according to claim 1 on an airfoil comprising a torsion box (as depicted in Figures 1-4), wherein the method comprises the steps of: providing a leading plate with the at least one container (as depicted in Figures 1-4); filling the at least one container with a fluid (¶ [0009] of Pereira Mosqueira teaches the container suitable to be filled by air); and securing the leading plate to a torsion box of the airfoil (as depicted in Figures 1-4). Pereira Mosqueira fails to specifically teach a non-Newtonian fluid in 
Regarding claims 18, Pereira Mosqueira as modified by Sellinger teaches method for assembling a leading edge according to claim 17, wherein the step of filling the at least one container occurs after the step of securing the leading plate (¶ [0022] and Figure 2 of Pereira Mosqueira teaches the container comprising a valve used to control the pressure of the container. As such, the container is capable of being filled before or after the leading plate is secured).
Regarding claims 19, Pereira Mosqueira as modified by Sellinger teaches method for assembling a leading edge according to claim 17, wherein the step of filling the at least one container occurs prior the step of securing the leading plate (¶ [0022, 0040] and Figure 2 of Pereira Mosqueira teaches the container comprising a valve used to control the pressure of the container. As such, the container is capable of being filled before or after the leading plate is secured).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira Mosqueira (US 20170106969 A1), in view of Sellinger (US 20180010614 A1), and further view of YouTube User Experimental Airlines (Easy Foamboard Wing Airfoil).
Regarding claim 9, Pereira Mosqueira as modified by Sellinger teaches the invention discussed in claim 8. The combination doesn’t explicitly teach the supporting structure comprising a foam material mass. However, creating aircraft airfoils out of foam are well known in the art. Youtube user 
Regarding claim 10, Pereira Mosqueira as modified by Sellinger and Experimental Airlines teaches the invention discussed in claim 9, wherein the supporting structure comprises a resting cradle for supporting the at least one container (Figures 1-4 of Pereira Mosqueira demonstrate the container cradled in a position between the leading plate/supporting structure and the plurality of rib structures protruding from the torsion box), the resting cradle being fixedly connected to the torsion box of the airfoil (as demonstrated in Figures 1-4 of Pereira Mosqueira).
Regarding claim 11, Pereira Mosqueira as modified by Sellinger and Experimental Airlines teaches the invention discussed in claim 10, wherein the resting cradle is fixedly connected to one of a torsion box front spar or a torsion box rib (as demonstrated in Figures 1-4 of Pereira Mosqueira, the resting cradle is comprises the leading plate and the torsion box rib protrusions which are fixedly connected to one another and the torsion box front spar).

Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644